Case 2:20-cv-01437-ODW-AS Document 61-7 Filed 06/22/20 Page 1 of 4 Page ID #:1323




                                  EXHIBIT F
    Case 2:20-cv-01437-ODW-AS Document 61-7 Filed 06/22/20 Page 2 of 4 Page ID #:1324


Kenia Galeana

From:                              Reed Aljian
Sent:                              Wednesday, June 3, 2020 7:01 PM
To:                                Donna Dean
Cc:                                Geoff Neri; Jennifer@andersonadvocates.com; Mike@andersonadvocates.com;
                                   Jrobbins@ggtriallaw.com; Deborah Mallgrave; Ethan Brown; Caleb Mason; Alan Jackson
Subject:                           Re: Sochil Martin v. La Luz Del Mundo, et. al., C.D. Cal. Case No. 2:20-cv-01437


Ms. Dean,

I write to follow up on our call this afternoon and memorialize certain mattes relevant to the threatened motion. During
the call, you explained that the AG would be seeking to intervene pursuant to Rule 24. A Rule 24 motion must be made
timely. Plaintiff filed the Civil Action on February 12, 2020. I asked you when the AG learned that Plaintiff had filed the
Civil Action, when the AG had learned that Defendants had filed answers, and whether the AG had been communicating
with Plaintiffs counsel regarding the Civil Action, the filing of the Civil Action or the Rule 26 conference meet and confer
on May 27, 2020. You stated that you would not answer any of those questions.

Sincerely,

Reed Aljian
DAILY ALJIAN LLP
949.861.2524 (work)
310-721-7303 (cell)

On Jun 2, 2020, at 7:48 PM, Donna Dean <Donna.Dean@doj.ca.gov> wrote:

Counsel,

I scheduled a conference call for tomorrow, June 3, at 3:30 p.m. In case you did not receive the calendar invitation, the
call-in information is:

Dial-In Phone No: (877) 810-9415
Participant Code: 765297

I look forward to speaking with you then.

Sincerely,

Donna M. Dean
Deputy Attorney General
California Department of Justice
Office of the Attorney General
300 S. Spring Street, Suite 1702
Los Angeles, California 90013
Phone: (213) 269-6509
E-Mail: Donna.Dean@doj.ca.gov




                                                             1
    Case 2:20-cv-01437-ODW-AS Document 61-7 Filed 06/22/20 Page 3 of 4 Page ID #:1325

From: Geoff Neri <geoff@bnsklaw.com>
Sent: Saturday, May 30, 2020 11:50 AM
To: Donna Dean <Donna.Dean@doj.ca.gov>; 'Jennifer@andersonadvocates.com' <Jennifer@andersonadvocates.com>;
'Mike@andersonadvocates.com' <Mike@andersonadvocates.com>; 'Jrobbins@ggtriallaw.com'
<Jrobbins@ggtriallaw.com>; 'Dmallgrave@ggtriallaw.com' <Dmallgrave@ggtriallaw.com>; Ethan Brown
<ethan@bnsklaw.com>; 'Ra@dallp.com' <Ra@dallp.com>; 'Cmason@werksmanjackson.com'
<Cmason@werksmanjackson.com>; ajackson@werksmanjackson.com
Subject: RE: Sochil Martin v. La Luz Del Mundo, et. al., C.D. Cal. Case No. 2:20-cv-01437

Dear counsel,

I am available anytime this Wednesday or Thursday for the requested Local Rule 7-3 conference. I assume there is no
objection to conducting this conference telephonically rather than in-person, as encouraged by the local rules. If so,
please send call-in information once a convenient time for all counsel has been arranged.

Best regards,

Geoffrey A. Neri
BROWN, NERI, SMITH & KHAN LLP
11601 Wilshire Blvd., Suite 2080
Los Angeles, California 90025
T: (310) 593-9890
F: (310) 593-9980
Email: geoff@bnsklaw.com

<image001.png>



From: Donna Dean <Donna.Dean@doj.ca.gov>
Sent: Friday, May 29, 2020 6:04 PM
To: 'Jennifer@andersonadvocates.com' <Jennifer@andersonadvocates.com>; 'Mike@andersonadvocates.com'
<Mike@andersonadvocates.com>; 'Jrobbins@ggtriallaw.com' <Jrobbins@ggtriallaw.com>; 'Dmallgrave@ggtriallaw.com'
<Dmallgrave@ggtriallaw.com>; Ethan Brown <ethan@bnsklaw.com>; Geoff Neri <geoff@bnsklaw.com>;
'Ra@dallp.com' <Ra@dallp.com>; 'Cmason@werksmanjackson.com'
<Cmason@werksmanjackson.com>;ajackson@werksmanjackson.com
Subject: Sochil Martin v. La Luz Del Mundo, et. al., C.D. Cal. Case No. 2:20-cv-01437

Counsel,

Please see the attached letter dated May 29, 2020.

Donna M. Dean
Deputy Attorney General
California Department of Justice
Office of the Attorney General
300 S. Spring Street, Suite 1702
Los Angeles, California 90013
Phone: (213) 269-6509
E-Mail: Donna.Dean@doj.ca.gov


CONFIDENTIALITY NOTICE: This communication with its contents may contain confidential and/or legally privileged
                                                           2
    Case 2:20-cv-01437-ODW-AS Document 61-7 Filed 06/22/20 Page 4 of 4 Page ID #:1326
information. It is solely for the use of the intended recipient(s). Unauthorized interception, review, use or disclosure is
prohibited and may violate applicable laws including the Electronic Communications Privacy Act. If you are not the
intended recipient, please contact the sender and destroy all copies of the communication.

CONFIDENTIALITY NOTICE: This communication with its contents may contain confidential and/or
legally privileged information. It is solely for the use of the intended recipient(s). Unauthorized
interception, review, use or disclosure is prohibited and may violate applicable laws including the
Electronic Communications Privacy Act. If you are not the intended recipient, please contact the sender
and destroy all copies of the communication.




                                                              3
